                         Case 1:21-cv-03100-JPO Document 30 Filed 07/23/21 Page 1 of 4

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                       for the
                                                            Southern District of New York

     EUSEBIA MOLYNEAUX                                                           )
                                Plaintiff                                        )
                 v.                                                              )      Civil Action No. 1:21-cv-03100
SCHINDLER ELEVATOR CORPORATION                                                   )
                                                                                 )
                               Defendant                                         )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: New York Presbyterian Hospital, Legal Affairs, 466 Lexington Avenue, 13th Floor, New
York, New York 10017

                                                    (Name of person to whom this subpoena is directed)

     1J Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE RIDER A ANNEXED HERETO.



    Place: Connell Foley LLP 1085 Raymond                                                 Date and Time: August 23, 2021 10:00 a.m.
           Blvd 19th Floor, Newark, NJ 07102


         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: 7/23/2021

                                    U.S. DISTRICT JUDGE
                                                                                            OR

                                    Signature of U.S. District Judge J. Paul Oetken                                    Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) DEFENDANT
SCHINDLER ELEVATOR COMPANY, who issues or requests this subpoena, are: Catherine G. Bryan, Connell Foley LLP
1085 Raymond Blvd 19th Floor, Newark, New Jersey 07102, cbryan@connellfoley.com, 973-436-5708



                                 Notice to the person who issues or requests this subpoena
    If this subpoena commands the production of documents, electronically stored information, or tangible things or the
  inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
                         it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).



IF "1" = "1" "6027043-1" ""
6027043-1
            Case 1:21-cv-03100-JPO Document 30 Filed 07/23/21 Page 2 of 4




                                      RIDER A


    1. A COMPLETE COPY OF ANY AND ALL ACCIDENT/INCIDENT REPORTS AND SECURITY
       INCIDENT REPORTS PERTAINING TO THE ALLEGED ELEVATOR ACCIDENT ON ELEVATOR
       2P WE (NYC ID # 1P35069) AT NY PRESBYTERIAN HOSPITAL, 5141 BROADWAY, BRONX,
       NY ON MAY 28, 2020 INVOLVING HOSPITAL EMPLOYEE EUSEBIA MOLYNEAUX.
    2. A COMPLETE COPY OF ANY AND ALL CALLS TO PERTAINING TO THE ALLEGED
       ELEVATOR ACCIDENT ON ELEVATOR 2P WE (NYC ID # 1P35069) AT NY PRESBYTERIAN
       HOSPITAL, 5141 BROADWAY, BRONX, NY ON MAY 28, 2020 INVOLVING HOSPITAL
       EMPLOYEE EUSEBIA MOLYNEAUX.
    3. A COMPLETE COPY OF ANY AND ALL SECURITY AND ELEVATOR VIDEO SURVEILLANCE
       DEPICITING THE INSIDE OF THE ELEVATOR 2P WE (NYC ID # 1P35069) AT NY
       PRESBYTERIAN HOSPITAL, 5141 BROADWAY, BRONX, NY ON MAY 28, 2020 FROM 3:00
       P.M. TO 5:00 P.M.
    4. A COMPLETE COPY OF ANY AND ALL MAINTENANCE AND REPAIR RECORDS FOR
       ELEVATOR 2P WE (NYC ID # 1P35069) AT NY PRESBYTERIAN HOSPITAL, 5141
       BROADWAY, BRONX, NY FROM MAY 28, 2020 UP TO AND INCLUDING THE PRESENT
       DAY.
    5. A COMPLETE COPY OF ANY AND ALL ACCIDENT/INCIDENT REPORTS AND SECURITY
       REPORTS RELATING TO ANY PRIOR OCCURRENCES INVOLVING ELEVATOR 2P WE (NYC
       ID # 1P35069) AT NY PRESBYTERIAN HOSPITAL, 5141 BROADWAY, BRONX, NY FROM
       MAY 28, 2018 UP TO AND INCLUDING THE PRESENT DAY.




6026487-1
Case 1:21-cv-03100-JPO Document 30 Filed 07/23/21 Page 3 of 4
Case 1:21-cv-03100-JPO Document 30 Filed 07/23/21 Page 4 of 4
